Citation Nr: 1328254	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  06-14 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, with bilateral cataracts, currently evaluated as 20 disabling.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II with bilateral cataracts, prior to June 22, 2011, and in excess of 20 percent on and after June 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

These matters were previously before the Board for review in November 2008, June 2011 and April 2012 and remanded for additional development.  In a November 2011 rating decision, the Appeals Management Center (AMC) in Washington, DC, granted an initial rating for peripheral neuropathy of the left lower extremity of 20 percent from June 22, 2011.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appeal remains before the Board.

The Board notes that although the appellant filed his claim for a higher rating for diabetes mellitus in July 2005, within one year of a June 2005 rating decision, he did not express disagreement with that rating decision.  Thus, the Board has not construed the claim as a notice of disagreement.

The Board finds that the RO substantially complied with the mandates of the February 2013 remand and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires treatment with an oral hypoglycemic agent and a restricted diet; his medical provider has not regulated his occupational and recreational activities due to diabetes mellitus.

2.  Prior to June 22, 2011, the Veteran's peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II, was manifested by decreased sensation, decreased vibratory sensation, and edema.

3.  From June 22, 2011, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by significant loss of sensation, muscle atrophy, and trophic skin changes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2012).

2.  Prior to June 22, 2011, the criteria for an increased initial rating of 20 percent for moderate peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.123, 4.124a, Diagnostic Code 8520 (2012).

3.  From June 22, 2011, the criteria for an increased initial rating of 40 percent for moderately severe peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.123, 4.124a, Diagnostic Code 8520 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's increased rating claims.  In regard to the Veteran's claim for a higher rating for diabetes mellitus, notice was provided in August 2005 and December 2008.  The claim was subsequently readjudicated, most recently in June 2013.  

In regard to the Veteran's claim for a higher initial rating for peripheral neuropathy of the left lower extremity, the Veteran is appealing the initial rating assignment.  In this regard, because the August 2006 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the August 2006 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2012).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examinations and opinions in August 2006, May 2007, July 2010, February 2011, June 2011, May 2012, April 2013, and May 2013  The April 2013 and May 2013 opinion and examination are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Diabetes Mellitus

The Veteran asserts that he is entitled to a rating in excess of 20 percent for diabetes mellitus.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's claim for an increased evaluation was received on July 29, 2005.  As such, the rating period on appeal is July 29, 2004.  38 C.F.R. § 3.400(o)(2) (2012).

Diabetes mellitus is rated under Diagnostic Code 7913.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Note (1) following the rating criteria provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

After review of the evidence of record, the Board finds that the Veteran's diabetes mellitus does not most nearly approximate the criteria associated with an increased evaluation.  The evidence does not establish regulation of the Veteran's occupational and recreational activities.  A July 2005 VA treatment record noted that the Veteran was not exercising regularly and had not been adhering to a diabetic diet.  An August 2006 VA examination report did not indicate the Veteran was restricted in any activities on account of his diabetes mellitus.  When asked about restriction of any activities on account of the diabetes mellitus, the Veteran complained of blurred vision and having to eat a restricted diet.  He reported that he was on a low-fat, low-sodium diet.  An April 2008 VA treatment record reflected that the Veteran was to continue the Glipizide and diabetic diet.  A July 2010 VA treatment record noted that the Veteran did not follow a restricted diet on a routine basis.  A February 2011 VA examination report indicated that the Veteran reported that at times he attempted to follow a restricted low-carbohydrate diet.  A June 2011 VA treatment record stated that the Veteran's diabetes mellitus was uncontrolled and he was instructed to pick up Glipizide and continue a diabetic diet.  The May 2013 VA examiner specifically found that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  
 
An April 2008 record from the Veteran's physician noted that the Veteran's diabetes mellitus required insulin and restricted diet, or, oral hypoglycemic agent and restricted diet.  A box was also checked indicating that the Veteran's diabetes required insulin, restricted diet and regulation of activities.  However, the check appears to have been crossed out and  initialed,  and the physician failed to provide information regarding regulation of activities in the Remarks section of the form, as requested.  As the overall evidence of record does not reflect that the Veteran's diabetes mellitus required the regulation of activities and the Remarks section did not provide any information regarding the regulation of activities, the Board finds that the April 2008 record does not support a finding that the Veteran's diabetes mellitus required the regulation of activities.

Furthermore, the evidence of record reflects that the Veteran did not require hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  See e.g. August 2006 VA examination report, July 2010 VA examination report, February 2011 VA examination report, and May 2013 VA examination report.  Treatment records also do not demonstrate that the Veteran has visited his diabetic care provider twice a month.  The February 2011 VA examination report noted that the Veteran saw his provider every 3 to 6 months for his diabetes mellitus.  The May 2013 VA examiner specifically noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  Thus, the objective evidence does not establish that the Veteran's diabetes mellitus most nearly approximates the criteria contemplated by an increased rating. 

The Veteran is competent to report many of his symptoms of diabetes mellitus and the Board finds him credible.  However, the Veteran has not asserted that his diabetes mellitus has resulted the in regulation of activities.  The record does not contain medical evidence that the Veteran was instructed to avoid strenuous occupational and recreational activities.  Therefore, the Board cannot conclude that service-connected diabetes mellitus required regulation of the Veteran's activities at anytime during the claims period.  The disability therefore most nearly approximates the current 20 percent evaluation under Diagnostic Code 7913.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  At the July 2010 VA examination, the Veteran specifically denied having symptoms of nephropathy, peripheral vascular disease, or bowel or bladder impairment.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

III.  Neuropathy

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's peripheral neuropathy of the left lower extremity is currently evaluated under Diagnostic Code 8520.  Diagnostic Code 8520 assigns a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigns for moderate, incomplete paralysis.  A 40 percent evaluation is in order for moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles an drops, no active movement possible of muscles below the keen, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).

The Board notes that the Veteran previously experienced a stroke which affected his left lower extremity.  Some of the medical evidence of record has not distinguished between the Veteran's stroke symptoms and symptoms related to his service-connected peripheral neuropathy of the left lower extremity associated with diabetes mellitus.  When it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, when the evidence does not distinguish between the effects of each condition, the Board has attributed such manifestations to his service-connected peripheral neuropathy of the left lower extremity.  

Prior to June 22, 2011

The Veteran was assigned a 10 percent rating for peripheral neuropathy of the left lower extremity, prior to June 22, 2011, and a 20 percent rating, from June 22, 2011.  The Board finds that an increased initial rating of 20 percent is warranted, prior to June 22, 2011.

In an April 2006 letter, the Veteran's treating physician stated that the Veteran had a diabetic polyneuropathy in both lower extremities.  It was also noted, however, that the pain in his leg was more likely a central pain due to damage to the right side of his brain.  

A June 2006 VA treatment record indicated that the Veteran's left lower extremity had partial weight-bearing.  A May 2007 VA examination report indicated the Veteran did not have complaints of numbness or tingling or abnormal sensations.  He had significant paralysis in the left leg due to strokes and a hematoma.  On examination, in the left leg, the Veteran had spasticity and some voluntary movement so that with a left foot drop brace he could maintain an upright posture and walk with the assistance of a cane.  In the left lower extremity ankle jerk and knee jerk were 2+.  The sensory examination likely demonstrated a high stocking pattern of decrease in primary sensation, but his responses were unreliable so it was difficult to make that judgment.  Muscle mass, tone, and strength were normal.  

A May 2008 VA treatment record indicated that the Veteran reported having left foot swelling and coldness in the left foot.

At the June 2008 Board hearing, the Veteran reported that he had some swelling in the left foot and leg.  See June 2008 Board Hearing Transcript (Tr.) at p. 10.  He indicated that he had loss of sensation and numbness "especially on the left side."  He stated that: "I sometimes have difficulty getting out of bed.  If I walk, try to walk and use a cane, I have tremendous pain up and down my leg and in my side area."  Id.  

A June 2008 VA treatment record noted that the Veteran reported swelling in his left leg.  An April 2009 VA treatment record noted that the Veteran reported left foot pain.  He had flaccid left sided paralysis.  

The July 2010 VA examination report noted that the Veteran denied having peripheral neuropathy.  The examiner noted that the Veteran did report left-sided hemiplegia, secondary to his stroke and he had some left-sided weakness as a result of his stroke.  He denied numbness.  The examiner noted that the Veteran was a poor historian and it would be in his best interest to have an EMG performed.

A September 2010 VA neurology report found that there was evidence of a sensory motor neuropathy axonal in type and consistent with a diabetic neuropathy in the lower extremities.  There was decreased sensation to light touch and pinprick over the lower extremities in a stocking-like fashion.  There was decreased vibratory sensation in the same area.

The February 2011 VA examination report indicated that the Veteran did not have clear numbness and tingling in the lower extremities.  However, he had a positive EMG for peripheral neuropathy.  On examination, he had significant left-sided lower extremity edema.  He had 1+ dorsalis pedis and posterior tibial pulses in the lower extremities.  Deep tendon reflexes on the left were hyperreflexic, they were 3+ in the upper and lower extremities.  

The Board finds that the Veteran's overall symptoms indicate he had moderate symptoms of peripheral neuropathy of the left lower extremity associated with diabetes mellitus, prior to June 22, 2011.  The evidence reflects the Veteran had decreased sensation, numbness, and some parenthesis in the left lower extremity.  The evidence of record also indicates the Veteran had swelling and edema in his left lower extremity.  Many of the Veteran's more severe symptoms of parenthesis in the left lower extremity were attributed to his nonservice-connected strokes.  The April 2006 letter from the Veteran's VA physician indicated his left leg pain was more likely a central pain due to damage to the right side of his brain.  The May 2007 VA examination report indicated that the Veteran had significant paralysis in the left leg due to strokes and a hematoma.  However, the Board finds that the evidence demonstrates the Veteran had moderate symptoms due to his service-connected peripheral neuropathy.  The September 2010 VA neurology report found there was decreased sensation to light touch and pinprick over the lower extremities and there was decreased vibratory sensation in some areas.  The February 2011 VA examination report noted that he had significant left-sided lower extremity edema.  The Veteran's symptoms of swelling and edema in his left lower extremity were not attributed to residuals of the stroke by medical professionals.  Thus, the Board has attributed the swelling to his service-connected disability.  Based on the evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that the symptoms of decreased sensation, numbness, edema and parenthesis due to his service-connected peripheral neuropathy are consistent with moderate incomplete neuropathy during the period on appeal prior to June 22, 2011.  Thus, the Veteran is entitled to an increased rating of 20 percent, prior to June 22, 2011.  

The Board finds that a rating in excess of 20 percent is not warranted.  The Veteran was not shown to have moderately severe symptoms due to his service-connected peripheral neuropathy prior to June 22, 2011.  The May 2007 VA examination report noted that muscle mass, tone, and strength were normal.  The Veteran's symptoms of pain and parenthesis were primarily attributed to his nonservice-connected stroke.  The September 2010 VA neurology report showed decreased sensation to light touch, not the absence of sensation.  Thus, the Board finds the overall evidence is consistent with a rating of 20 percent, prior to June 22, 2011.

The Board has also considered whether a higher rating is warranted under another Diagnostic Code but finds none.  As discussed above, the Board finds that the Veteran has no more than moderate symptoms of incomplete paralysis.  Thus, a higher rating is not warranted under other nerve Diagnostic Codes, such as Diagnostic Codes 8521, 8522, 8523, 8524, 8525, and 8526.

From June 22, 2011

The Veteran asserts that he is entitled to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II, from June 22, 2011.  For the reasons discussed below, the Board finds that a higher rating is warranted.

The June 2011 VA examination report reflected that the Veteran confirmed that there had been no change since his February 2011 diabetes mellitus examination.  The June 2011 VA examiner found that the Veteran had evidence of significant neuropathy to all extremities, particularly the lower, with nerve conduction studies.  The examiner noted that the situation was somewhat complicated in that the patient had a stroke and had resultant left hemiparesis; however, his nerve conduction studies did show evidence that he had significant diabetic neuropathy in that left lower extremity, as well.  He was unable to ambulate and required use of a wheelchair for all mobility issues.  He had significant loss of sensation, particularly on the left side.  The examiner opined that the Veteran's "medical condition; specifically, his diabetes mellitus and his peripheral neuropathy to his lower extremities documented by the nerve conduction studies makes it more likely than not that this patient would not be able to obtain and maintain substantially gainful employment."  

A May 2012 VA examination report found that the Veteran had no pain in the left lower extremity.  He had mild intermittent pain in the left lower extremity, mild parenthesis and/or dysesthesias in the left lower extremity and mild numbness in the left lower extremity.  Muscle strength was 1/5 on left knee extension and flexion and 0/5 on left ankle plantar flexion and ankle dorsiflexion.  The Veteran had decreased light touch testing results in the left knee/thigh, ankle/lower leg and foot/toes.  The Veteran had decreased cold sensation in the left lower extremity.  The May 2012 VA examiner found the Veteran had trophic changes attributable to diabetic peripheral neuropathy.  Specifically, he had smooth skin and a lack of hair on the bilateral legs up to mid-shin.  The Veteran did not have muscle atrophy.

The April 2013 VA opinion found that the Veteran had mild incomplete paralysis of the left lower extremity.  The Veteran's disability was evaluated at a VA examination in May 2013.  On examination, the Veteran had moderate pain in the left lower extremity.  He had mild intermittent pain in the left lower extremity.  There was mild paresthesias and/or dysesthesias and mild numbness in the left lower extremity.  The Veteran had muscle strength of 0/5 on left knee extension, left knee flexion, left ankle plantar flexion and left ankle dorsiflexion.  Deep tendon reflexes were 1+ in the left knee and ankle, indicating decreased reflexes.  Light touch/monofilament testing results were absent in the left knee/thigh, lower leg, and foot/toes.  Position sense was decreased in the left lower extremity.  Vibration sensation was absent in the left lower extremity.  Cold sensation was absent in the left lower extremity.  The Veteran had muscle atrophy in the left lower extremity with a history of CVA with left-sided weakness.  The measurement between the normal and trophied side, measured at maximum muscle bulk was 1.5 cm difference.  The examiner indicated the Veteran had no lower extremity diabetic peripheral neuropathy.  The examiner noted that there was evidence of a sensory motor neuropathy axonal in type and consistent with a diabetic neuropathy, based on September 2010 EMG studies.  The VA examiner found the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  The examiner stated that it did appear the Veteran had persistent diabetes mellitus neuropathy in his legs.  The examiner did not feel that this had increased in severity.  

Based on the above evidence, the Board finds that the Veteran's overall symptoms are consistent with a finding of moderately severe incomplete paralysis.  Although the May 2012, April 2013 and May 2013 VA examiners found that the Veteran had mild incomplete paralysis of the left lower extremity, the June 2011 VA examiner found that the Veteran had evidence of significant neuropathy to all extremities.  The VA examiner specifically noted that nerve conduction studies did show evidence that he had significant diabetic neuropathy in the left lower extremity.  He also had significant loss of sensation, particularly on the left side.  As discussed in the February 2013 remand, the VA examiner did not specifically assess the severity of the indicated peripheral neuropathy.  However, the Board finds that the VA examiner's specific findings regarding nerve condition studies and sensation are probative to the Veteran's claim.  The June 2011 VA examiner further found that the Veteran's peripheral neuropathy to his lower extremities made it more likely than not that this patient would not be able to obtain and maintain substantially gainful employment.  The Veteran also had other serious symptoms due to his service-connected peripheral neuropathy.  The May 2012 VA examiner noted that the Veteran had trophic changes in the form of smooth skin and a lack of hair in the bilateral legs up to mid-shin attributable to diabetic peripheral neuropathy.  The April 2013 VA examination report also indicated that the Veteran had some muscle atrophy, with a difference of 1.5 cm between the maximum muscle bulk of the normal and atrophied side.  The April 2013 opined that the Veteran's diabetes mellitus neuropathy had not increased in severity.  Giving the Veteran the benefit of the doubt, the Board finds that the symptoms described in the June 2011, May 2012 and April 2013 VA examination reports demonstrate that the Veteran had symptoms equivalent to moderately severe incomplete paralysis, warranting a 40 percent rating under Diagnostic Code 8520, from June 22, 2011.

The Board has considered whether the Veteran would be entitled to a higher rating under another Diagnostic Code but finds none.  Diagnostic Codes relating to the nerves that might be applicable to the Veteran's symptoms do not provide for a rating in excess of 40 percent.  

III.  Other Considerations

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the diabetes mellitus and peripheral neuropathy of the left lower extremity.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the diabetes mellitus is primarily manifested by an oral hypoglycemic agent and a restricted diet and the Veteran's peripheral neuropathy is primarily manifested by incomplete paralysis.  The applicable diagnostic codes used to rate the Veteran's disabilities provide for ratings based on limitation of these symptoms and the symptoms have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  The Veteran was granted entitlement to a TDIU in a January 2011 rating decision.  Thus, the issue is not before the Board.



ORDER

Entitlement to an increased rating for diabetes mellitus, type II, with bilateral cataracts, currently evaluated as 20 disabling, is denied.

Entitlement to an initial rating of 20 percent is granted for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II with bilateral cataracts, prior to June 22, 2011.

Entitlement to an initial rating of 40 percent is granted for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II with bilateral cataracts, on and after June 22, 2011.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


